Case 1:19-cv-11311-JSR Document 32-8 Filed 06/26/20 Page 1 of 3




                Exhibit H
                Case 1:19-cv-11311-JSR Document 32-8 Filed 06/26/20 Page 2 of 3




                                                                                           wIRELESS PRODUCTS GROUP


AmberJack ®
Phased Array Direction Finding Antenna
Product Description                                     Features
AmberJack is a phased array direction-finding (DF)
          ®
                                                        n   Interfaces with StingRay II,
antenna accessory capable of providing lines of             StingRay, and KingFish cel-
bearing to mobile phone users and base stations.            lular support products.
The DF antenna array is designed to operate with
Harris’ StingRay II ®, StingRay ®, KingFish ®, and      n   Enables graphical repre-
Gossamer ® products.                                        sentation of mobile phone
AmberJack combines Harris’ expertise in phased              or base station location
array antenna technology and location based services        through line of bearing
to offer a state-of-the-art direction-finding system.       display.
Phased array technology offers a universal DF antenna
for existing, as well as future cellular standards.     n   Weather resistant, rug-
The DF antenna array incorporates magnetic mounts           ged enclosure. Mountable
for easy installation on the roof of a vehicle and          inside or outside the
offers a low profile for reduced visibility.                vehicle.




                                              DISTRIBUTION WARNING
                   This brochure may be provided only to persons eligible under 18 USC 2512
                 (Government law enforcement agencies or communications service providers).
                                  Case 1:19-cv-11311-JSR Document 32-8 Filed 06/26/20 Page 3 of 3
            AmberJack ®
            Phased Array Direction Finding Antenna

            Frequency Coverage                                            n   AmberJack-W (Wideband)                               Compatible Software Applications
            n   AmberJack-X (U.S. Cellular/PCS 1900)                          – iDEN™ reverse: 806–825 MHz                         n     RayFish® GSM Controller
                – Cellular reverse: 824–849 MHz                               – iDEN forward: 851–870 MHz                          n     RayFish CDMA2000® Controller
                – Cellular forward: 869–894 MHz                               – Cellular reverse: 824–849 MHz
                                                                                                                                   n     RayFish iDEN Controller
                – PCS reverse: 1850–1910 MHz                                  – Cellular forward: 869–894 MHz
                – PCS forward: 1930–1990 MHz                                  – PCS reverse: 1850–1910 MHz                         Physical Characteristics
            n   AmberJack-G (EGSM 900/DCS 1800)                               – PCS forward: 1930–1990 MHz                         n     Size: D = 17", H = 4.2"
                – EGSM reverse: 880–915 MHz                                   – EGSM reverse: 880–915 MHz                          n     Weight: <14 lbs
                – EGSM forward: 925–960 MHz                                   – EGSM forward: 925–960 MHz
                – DCS reverse: 1710–1785 MHz                                  – AWS reverse: 1710–1755 MHz
                – DCS forward: 1805–1880 MHz                                  – AWS forward: 2110–2155 MHz




Specifications are subject to change without notice. Harris is a registered trademark of Harris Corporation. AmberJack, FireFish, FishHawk, Gossamer, Harpoon, KingFish, LoggerHead, Moray, Porpoise,
StingRay, and StingRay II are registered trademarks of Harris Corporation. BlackFin, DriftNet, FishFinder, LongShip, Octopus, RayFish, SideWinder, and Scorpion are trademarks of Harris Corporation.
CDMA2000 is a registered trademark of the Telecommunications Industry Association in the United States (TIA-USA). iDEN is a trademark of Motorola, Inc. Bluetooth is a trademark of Bluetooth SIG, Inc.
Windows XP Professional is a trademark of Microsoft Corporation.


                                                                DISTRIBUTION WARNING
                    This brochure may be provided only to persons eligible under 18 USC 2512
                  (Government law enforcement agencies or communications service providers).


                                                               Government Communications Systems Division | P.O. Box 9800 | Melbourne, FL USA 32902-9800
                                                                            1-800-358-5297 or wpg@harris.com | www.wpg.harris.com | www.harris.com


                                                                                                                                       Copyright © 2010 Harris Corporation 01/10 516372 VPB d0105
